\lC\Ul-b

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:18-cv-01388-RSL Document 12 Filed 10/26/18 Page 1 of 8

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

LAURA BENNETT, NO. 2:18-cV-01388-RSL

plaintiff AGREEMENT REGARDING
DIsCovERY oF ELECTRoNICALLY
sroREr) INFORMATION AND

"~ [BRt-)Pesnm 0RDER

ASCENTIS CORPORATION, A Delaware
Corporation, doing business in Washington,

Defendant.

 

 

 

 

The parties hereby stipulate to the following provisions regarding the discovery of
electronically stored information (“ESI”) in this matter:
A. General Princigles

l. An attorney’s zealous representation of a client is not compromised by
conducting discovery in a cooperative manner. The failure of counsel or the parties to litigation
to cooperate in facilitating and reasonably limiting discovery requests and responses raises
litigation costs and contributes to the risk of sanctions

2. The proportionality standard set forth in Fed. R. Civ. P. 26(b)(l) must be

applied in each case When formulating a discovery plan. To further the application of the

ORDER REZ AGREEMENT REGARDING DISCOVERY OF Wmiams’ Kasmer & Gibbs PLLC
ELECTRONICALLY STORED INFORMATION - l 601 Union Street, Suite 4100
(2:18-cv-013 SS-RSL) Seattle, Washington 98101-2380

(206) 628-6600

6644194.1

 

-I>L)J[\.)

\OOO\`|O\U\

10
11
12
13
14
15
16
17
18

'l9

20
21
22
23
24
25

 

 

Case 2:18-cv-01388-RSL Document 12 Filed 10/26/18 Page 2 of 8

proportionality standard in discovery, requests for production of ESI and related responses
should be reasonably targeted, clear, and as specific as possible.
B. ESI Disclosures

Within 30 days aBer the Rule 26(i) conference, or at a later time if agreed to by the
parties, each party shall disclose:

l. Custodians. The five custodians most likely to have discoverable ESI in their
possession, custody or control. The custodians shall be identified by name, title, connection to
the instant litigation, and the type of the information under his/her control.

2. Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared
drives, servers, etc.), if any, likely to contain discoverable ESI.

3. Third-Part\,r Data Sources. A list of third-party data sources, if any, likely to
contain discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud”
storage, etc.) and, for each such source, the extent to which a party is (or is not) able to
preserve information stored in the third-party data source.

4. lnaccessible Data. A list of data sources, if any, likely to contain discoverable
ESI (by type, date, custodian, electronic system or other criteria sufficient to specifically
identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P.
26(b)(2)(B)-

C- P_WLM

The parties acknowledge that they have a common law obligation to take reasonable
and proportional steps to preserve discoverable information in the party’s possession, custody
or control. With respect to preservation of ESI, the parties agree as follows:

l. Absent a showing of good cause by the requesting party, the parties shall not be

required to modify the procedures used by them in the ordinary course of business to back-up

ORDER RE: AGREEMENT REGARDING DISCOVERY OF Wiuiams, Kasmer & Gibbs PLLC
ELECTRONICALLY STORED INFORMATION - 2 601 Union Street, Suite 4100
(2:18-CV-013 88-RSL) Seattle, Washingtoo 98101-2380

(206) 628-6600

6644]94.1

 

\oOO\`|Q\Ul-PL»JNr-A

NNNNNNP-‘>-\)-\>->-a>-¢)-\>-l)-\r-
WLWN’_‘O\DOO\lO\U!-PWN’_‘O

 

 

Case 2:18-cv-01388-RSL Document 12 Filed 10/26/18 Page 3 of 8

and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

possession, custody or control.

2. All parties shall supplement their disclosures in accordance with Rule 26(e)

with discoverable ESI responsive to a particular discovery request or mandatory disclosure

where that data is created after a disclosure or response is made (unless excluded under (C)(3)

or (D)(r)-(2) below).

3. Absent a showing of good cause by the requesting party, the following

categories of ESI need not be preserved:

a. Deleted, slack, fragrnented, or other data only accessible by forensics.

b. Random access memory (RAM), temporary files, or other ephemeral
data that are difficult to preserve Without disabling the operating system.

c. On-line access data such as temporary intemet files, history, cache,
cookies, and the like.

d. Data in metadata fields that are frequently updated automatically, such
as last opened dates (see also Section (E)(S)).

e. Back-up data that are substantially duplicative of data that are more
accessible elsewhere.

f. Server, system or network logs.

g. Data remaining from systems no longer in use that is unintelligible on
the systems in use.

h. Electronic data (e.g. email, calendars, contact data, and notes) sent to or
from mobile devices (e.g., iPhone, iPad, Android, and Blackberry
devices), provided that a copy of all such electronic data is routinely
saved elsewhere (such as on a server, laptop, desktop computer, or
“cloud” storage).

oRDER RE: AGREEMENT REGARD]NG DIscovERY oF Wimams, Kmer & Gi,,bs PLLC
ELECTRONICALLY STORED INFORMATION - 3 601 Union Street, Suite 4100

(2:18-cv-Ol388-RSL)

6644194.]

Seattle, Washington 98101-2380
(206) 628-6600

 

.I>U)[\>

\OOO\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cv-01388-RSL Document 12 Filed 10/26/18 Page 4 of 8

D. P ‘vilege
l. With respect to privileged or work-product information generated after the filing

of the complaint, parties are not required to include any such information in privilege logs.

2. Activities undertaken in compliance with the duty to preserve information are
protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

3. lnformation produced in discovery that is protected as privileged or work
product shall be immediately returned to the producing party, and its production shall not
constitute a waiver of such protection, if: (i) such information appears on its face to have been
inadvertently produced or (ii) the producing party provides notice within 15 days of discovery
by the producing party of the inadvertent production
E. ESI Discoverv Procedures

l. On-site inspection of electronic media. Such an inspection shall not be permitted
absent a demonstration by the requesting party of specific need and good cause or by
agreement of the parties.

2. Search methodology, The parties shall timely attempt to reach agreement on
appropriate search terrns, or an appropriate computer- or technology-aided methodology,
before any such effort is undertaken The parties shall continue to cooperate in revising the
appropriateness of the search terms or computer- or technology-aided methodology.

ln the absence of agreement on appropriate search terms, or an appropriate computer-
or technology-aided methodology, the following procedures shall apply:

a. A producing party shall disclose the search terms or queries, if any, and
methodology that it proposes to use to locate ESI likely to contain
discoverable information The parties shall meet and confer to attempt to

reach an agreement on the producing party’s search terms and/or other

methodology
ORDER RE: AGREEMENT REGARDING DISCOVERY OF wimams, Kasmer & Gibbs PLLC
ELECTRONICALLY STORED INFORMATION - 4 601 Union street Suire 4100
(2:1 S-cv-Ol 388-RSL) Seattle, Washington 98101-2380

(206) 628-6600

6644194.1

 

\ooo\ro\u\.:>w~._.

NNNNNN>-¢)~>-¢>_a>-l>-I>-\)-l»-lr-I
§h-PWN’_‘O\°OO\]O\Lll-I§WN'*O

 

 

Case 2:18-cv-01388-RSL Document 12 Filed 10/26/18 Page 5 of 8

b. If search terms or queries are used to locate ESI likely to contain
discoverable information, a requesting party is entitled to no more than 5
additional terms or queries to be used in connection with further
electronic searches absent a showing of good cause or agreement of the
parties. The 5 additional terms or queries, if any, must be provided by
the requesting party within 14 days of receipt of the producing party’s
production

c. Focused terms and queries should be employed; broad terms or queries,
such as product and company names, generally should be avoided.
Absent a showing of good cause, each search term or query returning
more than 250 megabytes of data are presumed to be overbroad,
excluding Microsof’t PowerPoint files, image and audio files, and
similarly large file types.

d. The producing party shall search both non-custodial data sources and
ESI maintained by the custodians identified above.

3. M. The parties agree that ESI will be produced to the requesting party with
searchable text, in a format to be decided between the parties Acceptable formats include, but
are not limited to, native files, multi-page TIFFs (with a companion OCR or extracted text file),
single-page TIFFs (only with load files for e-discovery software that includes metadata fields
identifying natural document breaks and also includes companion OCR and/or extracted text
files),and searchable PDF. Unless otherwise agreed to by the parties, files that are not easily
converted to image format, such as spreadsheet, database and drawing files, should be
produced in native format,

4. De-duplication. The parties may de-duplicate their ESI production across

custodial and non-custodial data sources after disclosure to the requesting party.

ORDER RE: AGREEMENT REGARDING DISCOVERY OF wiuiams, Kasmer & Gihbs PLLC
ELECTRONICALLY STORED INFORMATION - 5 601 Union Street, Suite 4100
(2:1 S-cV-01388-RSL) Seat|:le, Washingtoo 98101-2380

(206) 628-6600

6644194.1

 

\OOO\`|O\Ul-|>WNr-a

[\J[\JNNNN>-l)~>-\>-l)-\>-‘>-a)dr-¢>_\
Ul-LWN’-*O\OOO\IO\§!I-l>b-)N'-*O

 

 

Case 2:18-cv-01388-RSL Document 12 Filed 10/26/18 Page 6 of 8

5. Metadata fields. If the requesting party seeks metadata, the parties agree that

only the following metadata fields need be produced: document type; custodian and duplicate

custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file

path; date and time created, sent, modified and/or received; and hash value.

IT IS SO AGREED, THROUGH COUNSEL OF RECORD.

DATED this 26th day of October, 2018.

s/ George O. Tamblr'n
George O. Tamblyn, WSBA # 15429

MERCER ISLAND LAW GROUP PLLC
2448 76th Avenue SE, Suite 100

Mercer Island, Washington 98040~2783

Tel: (206) 236-2769

Email: gtambl}g@mercerlg.com

Attorneysfor Plaintin
Laura Bennett

s/Jessie L. Harrz`s

Jessie L. Harris, WSBA #29399

s/ Kathleen X. Goodman

Kathleen X. Goodman, WSBA #46653
WILLIAMS, KASTNER & GIBBS PLLC
601 Union Street, Suite 4100

Seattle, WA 98101-2380

Tel: (206) 628-6600

Email: iharris(.`c`if:williamskastner.com

kgoodmanr'zr'williarnskastner.com

s/Michael Obermueller
Michael Oberrnueller, Minnesota Bar #031772X

(Aa’mitz‘ed Pro Hac Vice)

WINTHROP & WEINSTINE, P.A.
225 S 6th Street, Suite 3500
Minneapolis, MN 55402

Tel: (612) 604-6483

Email: mobermuellerrkr.'winthrop.com

Attorneys for Defendant
Ascentis Corporation

oRDER RE; AGREEMENT REGARDING DISCOVERY oF wimams, Kasme, & Gibbs FLLC

ELECTRONICALLY STORED INFORMATION - 6
(2:18-cv-01388-RSL)

6644194.1

601 Union Street, Suite 4100
Smttle, Washington 98101-2380
(206) 628-6600

 

\DOO\}O\U\LL)JN>-\

NNNN[\)N»-l)-¢\-\»-¢)-a>-»r-¢>_a>-l)-A
Lll-PWN*_‘O\OOO\]Q\U\LWN*_‘O

 

 

Case 2:18-cv-01388-RSL Document 12 Filed 10/26/18 Page 7 of 8

M
Based on the foregoing, IT IS SO ORDERED.

DATED this § isigy of october, 2018.

\

§

The Honorable Robert S. Lasnik

ORDER RE: AGREEMENT REGARDING DISCOVERY OF Wimams’ Kasmer & Cith PLLC
ELECTRONICALLY STORED ]NPORMATION - 7 601 union sneet, suite 4100
(2:18-cv-01388-RSL) smnle, washington 93101-2380

6644194.1

(206) 628-6600

 

